Title: Aug. 22d. Friday.
From: Adams, John Quincy
To: 


       This forenoon at 11 o’clock, I went, in Company with My Lord Ancram, Mr. Stewart and my father to see the Academy of the Abbe L’epée, who has undertaken to teach, people born deaf and dumb, not only to converse with one another very fluently, but also, to read and write, and he has succeeded entirely. It is astonishing to see how fast and how easily they make themselves understood, to one another, and still, more so to see them write, whatever he pleases, by the signs he makes them; there is not a word in the French Language which he has not found some way of expressing, and making them understand. He does it all gratis and receives whoever chooses to come to his Lessons. When the present Emperor of Germany visited Paris this was what pleased him the most in the whole City. He sent afterwards his Picture set in Diamonds to the Abbé, and accompanied it with a Letter written with his own hand; praising this humane institution.
       I Dined at the Duke de la Vauguyon’s the French Ambassador at the Hague, here by Congé at present. In the Evening I went to the French Comedy, where were represented Le Philosophe sans le savoir, and La Maison de Campagne; The first piece seems to be very Confused; all I could make of it was, that it was Calculated to show the foolishness and the wickedness of the Custom of Duelling: which have been shown many and many a Time; but always without effect and will be always so: as long as the laws which subsist about Duelling, have force in this Country. A Person here who fights a Duel is condemned to Death, and if any body is provoked and refuses to fight he is regarded as infamous, and if in the Army, he is broke and declared incapable of serving the King. This is exposing every one who is insulted by a scoundrel to the cruel alternative of infamy or Death.
       